Citation Nr: 0103537	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to the service-connected right knee 
disorder.  

2.  Entitlement to restoration of the 20 percent rating 
assigned for the right knee disorder.

3.  Entitlement to an increased (compensable) rating for the 
right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1984 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  A rating decision in June 1995 denied service 
connection for a left knee disorder.  A rating action in May 
1996 proposed reducing the 20 percent rating, in effect from 
July 1991 for a right knee disorder, to noncompensable.  This 
reduction was effectuated as of January 1, 1997, in a rating 
action in October 1996.  The veteran appealed this reduction.

The issue certified on appeal was entitlement to an increased 
rating for the right knee disorder.  However, as explained 
below, the Board has rephrased the issue as entitlement to 
restoration of the 20 percent rating to include the issues of 
whether the reduction was proper and entitlement to an 
increased rating for the right knee disorder 


REMAND

Service connection is in effect for postoperative residuals, 
reconstruction, right knee, with post-traumatic arthritis.  
Following the May 1996 rating action which proposed reduction 
of the 20 percent rating for the right knee disorder, the RO 
advised the veteran in a letter dated June 6, 1996, that he 
had 60 days to submit additional evidence and 30 days to 
request a personal hearing.  A letter dated June 20, 1996 
from the RO to the veteran indicated a personal hearing had 
been set for September 30, 1996 at the RO.  In a statement 
dated in August 1996, he stated he would submit a statement 
from his private doctor when he returned from vacation.  The 
hearing scheduled for September 30th, 1996 was canceled 
because the claims folder was not available.

The rating action of October 1996 reduced the evaluation for 
the right knee disorder to noncompensable as of January 1, 
1997.  In the rating decision, the RO mention that the 
veteran was going to submit additional medical evidence from 
a private physician but that this evidence was not received 
by the time of the rating decision.  In addition, the RO 
indicated the request for a hearing was not received within 
30 days of the letter of June 6, 1996.  The September 30th, 
1996 hearing was re-scheduled for April 1, 1987.  The veteran 
requested that this hearing be canceled.

The Board notes that 38 C.F.R. § 3.105(e) provides that, when 
a reduction in evaluation of a service-connected disability 
is considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefor and given 60 
days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.

38 C.F.R. § 3.105(h) provides, in pertinent part, that the 
beneficiary will be informed of the opportunity for a 
predetermination hearing, provided a request for such hearing 
is received within 30 days from the day of notice, and that, 
if a predetermination hearing is not requested, the final 
rating action will be based solely on the evidence of record.  
Wherein a reduction is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction shall be the last day of the 
month in which a 60-day period from the day of notice to the 
beneficiary of the final action expires.  

The veteran was not furnished these regulations in the 
statement of the case or supplemental statement of the case.  
It appears he did timely request a personal hearing to 
testify concerning the reduction of the evaluation of the 
right knee disorder, which was canceled on September 30, 1996 
because the claims folder was not available.

With regard to the issue of service connection for the left 
knee disorder, a private report discloses the veteran 
underwent a partial left medial and lateral meniscectomy in 
October 1992.  In May 1993, a VA examiner stated that there 
was no possibility of having a meniscus tear just because the 
veteran had that injury in the other knee.  X-rays at that 
time revealed narrowing of the left knee joint space.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  The Court in Allen stated that when 
aggravation of a veteran's non-service connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation. 

The General Counsel of VA held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Moreover, the VA 
General Counsel has since held, that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
that are not already on file. 

2.  After the above development has been 
completed, , a VA examination by an 
orthopedist should be conducted in order 
to determine the etiology and severity of 
the appellant's and left knee disorder 
and the current severity of the service-
connected right knee disorder.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination for 
review.  In addition to x-rays, any other 
testing deemed necessary should be 
accomplished.  It is requested that the 
examination include range of motion 
testing.  The examiner is requested to 
state the normal range of motion of 
knees.

Additionally, the orthopedist should be 
requested to determine whether the knees 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet.App. 202, 205-07 (1995).

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
current left knee disorder, including 
arthritis, was either caused or 
aggravated by the service-connected left 
knee disorder, and if aggravated, the 
examiner should attempt to ascertain the 
degree of disability existing prior to 
the aggravation, compared to the current 
degree of disability.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

3.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of the 
Allen and Deluca cases and whether 
separate ratings are warranted for the 
traumatic arthritis of the right knee and 
instability of the right knee.  In 
addition, the RO should adjudicate the 
issue of restoration of the 20 percent 
rating assigned for the right knee 
disorder.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) which includes the 
applicable regulations concerning the 
reduction of a service-connected 
disability.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




